DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 30 December 2021, to the last office action has been entered and made of record. 
In response to the amendments to the specification, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification and filed replacement drawings, the amended language and replacement drawings have overcome the objections to the drawings of the previous Office action, and the respective objections have been withdrawn.
In response to the amendments to the specification, the amended language has not fully overcome the objections to the specification of the previous Office action, and the respective objections are updated in the below corresponding section.
In response to the amendments to the claims, specifically addressing the objections to the claims of the previous Office action, the amended language has overcome the respective objections, and the objections have been withdrawn. Examiner notes presented amendments to the claims introduce new formality issues to the claims, please see the below corresponding section for updated claim objections.
Amendments to the independent claims 1 and 6 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 8-9, regarding the claim 6-10 limitations of ”media processing source unit”, “workflow management unit”, and “media processing unit” do not satisfy the 3-prong test for determining claim limitations invoking treatment under 35 U.S.C. 112 (f), the Examiner respectfully disagrees. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
In respect to the first prong (A), claim limitations ”media processing source unit”, “workflow management unit”, and “media processing unit” recite the term “unit”, which is regarded as a generic placeholder term which have no specific structural meaning for performing the recited claimed functions. See MPEP 2181 I. A.
In respect to the second prong (B), the noted claim limitations of ”media processing source unit”, “workflow management unit”, and “media processing unit” are modified for performing the following respective functional language, “requesting creation of a workflow for processing image 
In respect to the third prong (C), as the noted “unit” limitations merely describe functions of the respective “unit”, i.e. being a media processing source, requesting creation of a workflow, managing workflow, creating the workflow, processing media, receiving a first and second source image, and performing image stitching task, the noted claim limitations describe performing the specified function without describing the definite structure, material or acts for achieving the recited functions. Thus, the noted claim limitations are not modified by sufficient structure, material or acts for achieving the specified functions. See MPEP 2181 I. C.
As such, the claim 6-10 limitations of ”media processing source unit”, “workflow management unit”, and “media processing unit” are determined to invoke the claim interpretation treatment under 35 U.S.C. 112(f), as indicated by the results of the 3-prong analysis as described in MPEP 2181.

Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: 
See title of the invention, where a typographical error exists and the following is assumed to be intended, “NETWORK-BASED IMAGE STIT[[I]]CHING PROCESSING APPARATUS AND METHOD”.

See specification p. 27, ln. 5-6, p. 28, ln. 2, and p. 28, ln. 11, where typographical errors are assumed to exist, and “an overlapping region” is intended.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claims 1 and 6 are amended to recite the term “Uniform Resource Location (URL)”, which the Examiner assumes is a typographical error and “uniform resource identifier (URI) address” is intended, and as supported by p. 22, ln. 5-10 of the originally filed specification.  
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “media processing source unit”, “workflow management unit”, “media processing unit” in claims 6-10.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0124471), herein Chen, in view of Damkjer et al. (US 2010/0142842), herein Damkjer, and Feder et al. (US 9,218,662), herein Feder.
Regarding claim 1, Chen discloses an image processing method comprising: 
receiving a first source image and a second source image from multiple image sources (see Chen Fig. 13 and [0093], where a metadata-driven multi-image processing module receives a set of input images, e.g. a set of component images to be stitched into a composite panoramic image as part of a workflow; see also Chen [0122], where multiple images captured from different locations relative to a scene may be used as component images);
receiving geometric information required for stitching the first source image and the second source image (see Chen [0124]-[0125], where metadata corresponding to the input images are received and may provide geospatial information, camera orientation information to determine relative camera location and orientation, or examined to determine that the input images may partially overlap with other images in the set); and 
(see Chen [0123], where feature correspondences and geometric relationships between pairs of images are used to infer geometric relationship among all the images and that the images are then stitched together to form a composite output image).
Chen does not explicitly disclose that wherein the geometric information includes seam information used to specify an overlapping region between the first source image and the second source image. 
Damkjer teaches in a related and pertinent image processing method for registering images including overlapping portions to define a mosaic image (see Damkjer Abstract), where features of mutual interest for overlapping portions of images are determined and cut lines for the mosaic image are set based on the features of mutual interest for the overlapping portions, where the cut lines define masks for features in the images, and that the cut lines are stored as polygons in corresponding metadata associated with the images (see Damkjer [0038]-[0041]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Damkjer to the teachings of Chen, such that the metadata used in performing image stitching stores cut lines which define masks for features of mutual interest for overlapping portions of images used for the image stitching to form a composite output image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Chen discloses a base system and method for performing image stitching of a set of input images using associated metadata as a workflow. Damkjer teaches a known technique of determining cut lines which define masks for features of mutual interest for overlapping portions of images used for registering the images into a mosaic image. One of ordinary skill in the art would have recognized that by applying Damkjer’s technique would allow for storing cut lines which define features mutual interest for overlapping portions of set of input images in corresponding metadata and using the 
While Damkjer teaches that the cut lines, defining masks for features in the images, are stored as polygons in corresponding metadata associated with the images (see Damkjer [0038]-[0041]); Chen and Damkjer do not explicitly disclose wherein the seam information includes mask image information which is expressed in a form of Uniform Resource Location (URL). 
Feder teaches in a related and pertinent system for exchanging images, where digital photographs transmitted may be panoramic photographs (see Feder Abstract and col. 10, ln. 19-62), where local uniform resource locators (URLs) are used to provide a location for any resource associated with the image, such as metadata associated with the one or more images (see Feder Fig. 7 and col. 21, ln. 5-60).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Feder to the teachings of Chen and Damkjer, such that the metadata used store the cut lines associated with the images are provided by the use of local URLs. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Chen and Damkjer discloses a base system and method for performing image stitching of a set of input images using associated metadata as a workflow, where determined cut lines which define masks for features of mutual interest for overlapping portions of images are stored as metadata with the associated images. Feder teaches a known technique where local URLs are used to provide the location for any resource associated with the image, such as metadata associated with the images. One of ordinary skill in the art would have recognized that by applying Feder’s technique to the teachings of Chen and Damkjer would allow for the use of local URLs to provide the location of the metadata used to store the cut lines associated with the corresponding images, leading to an improved method for storing and accessing the metadata for performing image stitching workflow.  
(see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images; and see Damkjer [0050]-[0052], where the cut lines are generated and used as a boundary between overlapping images for forming the mosaic image).

Regarding claim 3, please see the above rejection of claim 2. Chen, Damkjer, and Feder disclose the image processing method according to claim 2, wherein the seam point information includes a start point of the seam line, an end point of the seam line, and a cross point of the linear lines constituting the seam line (see Damkjer [0044], Fig. 7 and [0052], where a cut line is determined along the edges of the images, and may be understood to be comprised of linear lines along the four edges of the images, which suggests starting and ending points for four edges of the cut lines and corresponding intersection points near the corners of the cut lines).

Regarding claim 4, please see the above rejection of claim 1. Chen, Damkjer, and Feder disclose the image processing method according to claim 1, wherein the mask image information is for distinguishing the first source image and the second source image from each other (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of the images).

(see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images, which provides the broadest reasonable interpretation for the claimed seam type information indicating the seam mask information used to specify the overlapping region).

Regarding claim 6, Chen, Damkjer, and Feder disclose an image processing apparatus comprising: 
a media processing source unit (see Chen Fig. 10 and [0222], where various components may be executed by one or more computer systems) requesting creation of a workflow for processing image stitching (see Chen [0126], where a user may accept or override the recommendation for performing a panoramic image stitching); 
a workflow management unit (see Chen Fig. 10 and [0222], where various components may be executed by one or more computer systems) creating the workflow including an image stitching task in response to the request issued by the media processing source unit (see Chen [0126], where a user may accept or override the recommendation for performing a panoramic image stitching; see Chen [0058], where a panoramic image stitching workflow may be directed to be performed by the metadata-driven multi-image processing method); and 
a media processing unit (see Chen Fig. 10 and [0222], where various components may be executed by one or more computer systems) receiving a first source image and a second source image from multiple image sources (see Chen Fig. 13 and [0093], where a metadata-driven multi-image processing module receives a set of input images, e.g. a set of component images to be stitched into a composite panoramic image as part of a workflow; see also Chen [0122], where multiple images captured from different locations relative to a scene may be used as component images) and performs an image stitching task included in the workflow on the basis of metadata for the image stitching (see Chen [0123], where feature correspondences and geometric relationships between pairs of images are used to infer geometric relationship among all the images and that the images are then stitched together to form a composite output image);
wherein the metadata includes geometric information of the first source image and the second source image (see Chen [0124]-[0125], where metadata corresponding to the input images are received and may provide geospatial information, camera orientation information to determine relative camera location and orientation, or examined to determine that the input images may partially overlap with other images in the set; see Damkjer [0041], where metadata stores determined cut lines that define masks for features of mutual interest for overlapping portions of images), 
wherein the geometric information includes seam information for specifying an overlapping region between the first source image and the second source image (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images), and 
wherein the seam information includes mask image information which is expressed in a form of Uniform Resource Location (URL) (see Damkjer [0038]-[0041], where the cut lines, defining masks for features in the images, are stored as polygons in corresponding metadata associated with the images; see Feder Fig. 7 and col. 21, ln. 5-60, where local uniform resource locators (URLs) are used to provide a location for metadata associated with the one or more images).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Chen, Damkjer, and Feder are similar, mutatis mutandis. 

Regarding claim 7, please see the above rejection of claim 6. Chen, Damkjer, and Feder disclose the image processing apparatus according to claim 6, wherein the seam information includes seam point information indicating coordinates of linear lines constituting a seam line that is a boundary of the overlapping region (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images; and see Damkjer [0050]-[0052], where the cut lines are generated and used as a boundary between overlapping images for forming the mosaic image).

Regarding claim 8, please see the above rejection of claim 7. Chen, Damkjer, and Feder disclose the image processing apparatus according to claim 7, wherein the seam point information includes a start point of each of the seam line, an end point of the seam line, and a cross point of the linear lines constituting the seam line (see Damkjer [0044], Fig. 7 and [0052], where a cut line is determined along the edges of the images, and may be understood to be comprised of linear lines along the four edges of the images, which suggests starting and ending points for four edges of the cut lines and corresponding intersection points near the corners of the cut lines).

Regarding claim 9, please see the above rejection of claim 6. Chen, Damkjer, and Feder disclose the image processing apparatus according to claim 6, wherein the mask image information is for distinguishing the first source image and the second source image from each other (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images).

(see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images, which provides the broadest reasonable interpretation for the claimed seam type information indicating the seam mask information used to specify the overlapping region).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661